UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 26, 2010 Worldwide Energy and Manufacturing USA, Inc . (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 0-31761 (Commission File Number) 84-1536519 (IRS Employer Identification No.) 408 N. Canal Street, Unit A&B, South San Francisco, CA 94080 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (650) 794-9888 Copies to: Darrin M. Ocasio, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.02 Non-Reliance on Previously Issued Financial Statements or Related Audit Report or Completed Interim Review. On March 26, 2010,management of Worldwide Energy and Manufacturing USA, Inc. (the “Company”) determinedthat its original equity classification of certain warrants granted in connection with the Company’s 2008 equity financing (completed on June 23, 2008 and July 24, 2008), and included in the Company’s previously issued consolidated financial statements was incorrect. Management has determined that the warrants granted in connection with the 2008 equity financing should have been recorded as a warrant derivative liability and not as equity. As a result, the consolidated financial statements for the year ended December 31, 2008, which are included in its Form 10-K for the year ended December 31,2008, the interim quarters ended June 30, 2008, September 30, 2008, March 31, 2009, June 30, 2009, and September 30, 2009; will be amended to restate the warrant derivative liability. In addition, management has determined that certain bonuses earned during 2008, were incorrectly recorded in 2009 and not accrued as of December 31, 2008. As a result, management will amend the previously issued consolidated financial statements as of December 31, 2008, which will be included in the amended Form 10-K for the year ended December 31, 2008, and the interim consolidated financial statements for the quarter ended March 31, 2009, June 30, 2009 and September 30, 2009, on Form 10-Q, to properly include the accrued bonus and related bonus expense for the year ended December 31, 2008. As a result of the above, the Company will restate its consolidated financial statements for the year ended 2008 and the interim quarters ended June 30, 2008, September 30, 2008, March 31, 2009, June 30, 2009, and September 30, 2009 to adjust as noted above and file an amendment to the Company’s Form 10-K for the year ended December 31, 2008and the Form 10-Q for the interim quarters ended June 30, 2008, September 30, 2008, March 31, 2009, June 30, 2009, and September 30, 2009 with the Securities and Exchange Commission. Management has apprised the Company’s Board of Directors and has discussed the matters in this Report with its independent registered public accounting firm. The tables below show the impact of the restatement on the various accounts for the restated periods: Effect of Correction of Derivative Liability and Performance Bonus As Previously Reported As Restated Retroactive Adjustment At June 30, 2008 LIABILITIES -Warrant derivative liability $
